By the Court.
Mason, Ch. J.
A motion is made to dismiss the writ of error in this case because it was not sued out within a year from the rendition of the judgment below. The counsel for the plaintiff in error admits that if the act of the last session of the legislature limiting the time for bringing writs of error was intended to apply to criminal cases, the motion to dismiss must prevail. The only inquiry therefore is to ascertain whether this statute was intended to be limited in its application to proceedings in civil cases.
The act regulating proceedings in criminal eases, commencing at section 76, provides for bringing writs of error in criminal cases, but fixes no limitation as to the time within which they may be brought. We are not aware that any antecedent statute had prescribed such limitation. No slight inconvenience would result to the public from allowing judgments of this kind to be disturbed after the lapse of an indefinite period from the time of their rendition.
The act of the last session to which allusion is made above, appears from its title to be amendatory to an act regulating practice in the District Courts. Still its provisions to a very great extent relate to proceedings in the Supreme Court. The legislature did not use that precision which is sometimes observed in preserving a correspondence between the title and the substance of the act. The statute to which it is an amendment related to proceedings in civil cases. Still there is in the amendatory act a declaration fixing a limitation to writs of error which in its scope is so broad as apparently to embrace criminal as well as civil cases. It probably is only another example of the inadvertence of the legislature, but to which nevertheless we feel bound to give full force and effect. We shall therefore sustain the motion to dismiss the writ of error.